Curia, per Sutherland, J.
The evidence, was, prima facie, sufficient to establish the fact that Peter was the slave of Paff. Peter, himself, testified that he lived with Paff, and worked with him on his farm as a slave; and that Paff claimed his services as a slave. This was sufficient, in the first instance, without tracing him back to his infancy, and showing that he ivas born a slave.
That the contract between Paff and the plaintiff amounted to a sale of the negro there can be no doubt. The latter was to have the services of Peter during his natural life ; but if he sold him within two years, he was to pay one half the amount received to Paff. The plaintiff did not sell him; and his interest became absolute and exclusive. The object of the condition, on the part of Paff, was probably, to secure the labor of Peter upon the farm that he had leased to the plaintiff, by the same instrument which conveyed the slave for two and a half years:
Although Peter could not be held in slavery after 1827, still the sale was valid till that period, unless the plaintiff elected to avoid it on. the ground of fraud or misrepresentation. It transferred all the interest of Paff, whatever that Avas.
The judge properly ruled that it Avas not necessary tc shoAV notice of the plaintiff’s claim to the negro, in order to entitle him to recover.
Evidence of advances made to the negro, Avhile in the defendant’s service, Avas, also properly excluded. The case of James v. Le Roy, (6 John. 274,) is conclusive on both these points.
*483A slave stands on the footing of an apprentice, not of a hired servant. -
The parol agreement of Paff, to manumit Peter, if he served faithfully for 5 years, was not a valid manumission. Such a manumission can only be in writing. (Kettletas v. Fleet, 7 John. 324. Wells v. Lane, 9 John. 144. 14 d. 324.) The motion must be denied.
New trial denied.